Appeal from a decision of the Workmen’s Compensation Board, filed April 3, 1975, as amended by a decision filed October 30, 1975, which affirmed the decision of a referee holding that claimant had a causally related permanent total disability after October 2, 1974. The board found: "that based on medical evidence in file, especially the C-71 dated 10/2/74, claimant has a total causally related disability, and further examination by the Principal Medical Examiner is not warranted.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.